     Case 1:21-cv-00692-DAD-HBK Document 29 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UTTAM CHAND RAKESH KUMAR, an                       No. 1:21-cv-00692-DAD-HBK
      Indian general partnership, et al.,
12
                         Plaintiffs,
13                                                       ORDER GRANTING ENTRY OF
              v.                                         STIPULATED JUDGMENT
14
      DERCO ASSOCIATES, INC., a California               (Doc. Nos. 26, 28)
15    corporation d/b/a DERCO FOODS,
16                       Defendant.
17

18          This matter is before the court on the parties’ joint motion for entry of a stipulated

19   judgment, filed on June 15, 2021. (Doc. Nos. 26, 28.) Pursuant to General Order No. 617

20   addressing the public health emergency posed by the coronavirus pandemic, the court takes this

21   matter under submission to be decided on the papers. See L.R. 230(g). For the reasons set forth

22   below, the court will grant the parties’ joint request for entry of a stipulated judgment.

23          This suit arises from a complaint for a declaratory judgment that the arbitration agreement

24   between the parties is unenforceable and that a release of liability is enforceable against

25   defendant. (Doc. No. 1.) Plaintiffs also seek a permanent injunction prohibiting defendant from

26   pursuing contract claims against plaintiffs through arbitration proceedings. (Id.) Plaintiffs Uttam

27   Chand Rakesh Kumar and UCRK Agros Private Ltd. are international tree nut import businesses

28   located in India. (Id. at ¶ 8.) Defendant Derco Associates, Inc. d/b/a Derco Foods (“defendant”)
                                                        1
     Case 1:21-cv-00692-DAD-HBK Document 29 Filed 08/20/21 Page 2 of 2


 1   is an international tree nut export business located in Fresno, California. (Id. at ¶ 9.)

 2          On April 26, 2021, plaintiffs filed a complaint in this action, alleging that a release of

 3   liability between the parties prevents defendant from pursuing arbitration proceedings before

 4   JAMS and enforcing an arbitration agreement over a contract dispute related to the purchase and

 5   delivery of almonds. (Id. at ¶¶ 46, 48.) Plaintiffs also filed a motion for temporary restraining

 6   order and a preliminary injunction on the same day, seeking a stay of the concurrent JAMS

 7   arbitration proceedings. (Doc. No. 3.) On May 17, 2021, this court denied plaintiffs’ motion for

 8   a temporary restraining order and a preliminary injunction. (Doc. No. 24.)

 9          On June 3, 2021, the parties filed a joint motion for entry of stipulated judgment. (Doc.

10   No. 26.) On June 15, 2021, the parties re-filed the joint motion, clarifying that they seek

11   dismissal of this action with prejudice. (Doc. No. 28.)

12          In their motion, the parties state that they entered into a confidential settlement to resolve

13   all claims between the parties, including those at issue in the instant action. (Id. at 2.) Plaintiffs

14   have also “agreed to admit that the Declarations Cum Undertaking entered into between the

15   Parties on or about May 7, 2020 (the ‘Releases’), which Releases are at issue in the above-

16   captioned action, are ineffective and unenforceable.” (Id.)

17          Pursuant to the parties’ joint motion, the court finds good cause for the entry of stipulated

18   judgment. Accordingly:

19          1.      The parties’ joint motion for entry of stipulated judgment (Doc. Nos. 26, 28) is

20                  approved;
21          2.      This case is dismissed with prejudice; and

22          3.      The Clerk of the Court is directed to close this case.

23   IT IS SO ORDERED.
24
        Dated:     August 19, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
